COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER   ON MOTION FOR REHEARING

Appellate case name:      Noel v. Oakbend Medical Center

Appellate case number:    01-21-00206-CV

Trial court case number: 19-DCV-265821

Trial court:              458th District Court of Fort Bend County


       It is ordered that the motion for rehearing filed by appellant, Brian Duane Noel, is denied.



Judge’s signature:    /s/ Gordon Goodman
                     Acting for the Court


Panel consists of Chief Justice Radack and Justices Goodman and Hightower.

Date: August 23, 2022